Exhibit (10)(cm)
 
 
Met-Pro Corporation
Non-Qualified Defined Contribution Supplemental Executive Retirement
Plan Trust Agreement
 
This Met-Pro Corporation Non-Qualified Defined Contribution Supplemental
Executive Retirement Plan Trust Agreement is by and between Met-Pro Corporation,
a Pennsylvania corporation (the “Company”) and Comerica Bank & Trust, National
Association, a national banking association (the “Trustee”).


RECITALS
Company adopted the Met-Pro Corporation Non-Qualified Defined Contribution
Supplemental Executive Retirement Plan (the “Plan”), a copy of which is attached
hereto; and
 
Company may incur liability under the terms of such Plan with respect to the
individuals participating in such Plan; and
 
Company established a trust (the "Trust") to provide itself with a source of
funds to assist it in the meeting of its potential liabilities under the Plan,
the assets held in the Trust to be subject to the claims of Company's general
creditors in the event of Company's Insolvency, as herein defined, until paid to
Plan participants and their beneficiaries in such manner and at such times as
specified in the Plan; and
 
It is the intention of the parties that this Trust shall constitute an unfunded
arrangement and shall not affect the status of the Plan as an unfunded plan
maintained for the purpose of providing deferred compensation for a select group
of management or highly compensated employees for purposes of Title I of the
Employee Retirement Income Security Act of 1974 (“ERISA”); and
 
Company previously entered into a trust agreement with Mellon Bank, N.A., dated
May 1, 2008, and now wishes to remove Mellon Bank, N.A. as trustee and appoint
Comerica Bank & Trust, National Association as successor Trustee of the Trust;
 
NOW THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:


Section 1        Establishment of Trust
 
(a) Company shall cause the prior trustee to transfer to the successor Trustee
all Trust assets under its control.  Such transferred amounts, together with any
future contributions, and any earnings thereon, are collectively referred to in
this Agreement as the “Fund.”  The Company shall make contributions in cash or
other property acceptable to the Trustee.  The Trustee shall hold, administer
and distribute the Fund as provided in this Trust Agreement.  The Company shall
have the sole duty and responsibility for the determination of the accuracy or
sufficiency of the contributions to be made under the Plan.
 
(b) Upon a Change in Control (as defined in the Plan), the Company shall, as
soon as possible, but in no event later than thirty (30) days following such
Change in Control, make an irrevocable contribution to the Trust in an amount
sufficient to pay each participant the benefits payable under the Plan as of the
close of the Plan year.  At the same time, the Company shall provide to the
Trustee a Payment Schedule (as described in Section 2(b)).  Promptly after
receiving the contribution and Payment Schedule, the Trustee shall pay each Plan
participant or beneficiary the benefits specified in
 
Page 1 of 10

--------------------------------------------------------------------------------

 


the Payment Schedule.  Notwithstanding the commencement of benefit payments,
Fund assets shall remain subject to the claims of the Company’s general
creditors and Section 3 herein.
 
(c) The Trust is revocable at any time by the Company prior to a Change in
Control.  The Trust shall become irrevocable upon a Change in Control.
 
(d) The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, Chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be construed accordingly.
 
(e) The Fund shall be held separate and apart from other funds of the Company
and shall be used exclusively to discharge the Company’s obligations under the
Plan, except as provided to the contrary in Sections 3 or 4.  Neither any Plan
participant nor beneficiary shall have a preferred claim on, or any beneficial
ownership interest in, any assets of the Fund.  Any rights created under the
Plan and this Trust Agreement shall be mere unsecured contractual rights of Plan
participants and their beneficiaries against the Company.  The Fund is subject
to the claims of the Company's general creditors to the extent provided under
federal and state law if the Company becomes Insolvent.
 
(f)  The Company represents and warrants to the Trustee that the Plan is not
covered under Title I of ERISA.
 
(g) The Company’s Chief Financial Officer or such Officer’s designee shall have
authority to act for the Company under this Trust Agreement.
 
Section 2 Payment to Plan Participants and Beneficiaries
 
(a) The Company shall deliver to the Trustee a schedule (the "Payment Schedule")
that indicates with respect to each participant:
 

 
(1)
The amounts payable or provides a formula or other instructions acceptable to
the Trustee for determining the amounts so payable;
 
(2)
The form in which such amount is to be paid; and
 
(3)
The time of commencement and duration for payment of such amounts.

 
The Trustee shall make payments to the Plan participants and their beneficiaries
in accordance with such Payment Schedule, except as otherwise provided in this
Agreement.
 
(b) The Company may pay benefits directly to Plan participants as they become
due under the Plan.  The Company shall notify the Trustee of its decision to
make payments directly prior to the time payment is due.  The Company’s
notification to the Trustee that it is making, or intends to make, payments
directly to a participant or participants shall be deemed a modification of the
Payment Schedule with respect to such participant.  In addition, if at any time
the Fund is not sufficient to make payment in accordance with the terms of the
Plan, the Company shall make the balance of each payment as it falls due.  The
Trustee shall notify the Company if the Fund is not sufficient to make a
scheduled payment.
 
(c) It is the intent of the Company and the Trustee that the Company shall be
responsible for determining and effecting all federal, state and local tax
aspects of the Plan and the Trust, including, without limitation, income taxes
payable on the Trust’s income, if any, any required withholding of income or
other payroll taxes in connection with the payment of benefits from the Trust
pursuant to the Plan, and all reporting required in connection with any such
taxes.  To the extent that the Company is required by applicable law to pay or
withhold such taxes or to file such reports, such obligation shall be a
responsibility allocated to the Company, as the case may be, hereunder.  To the
extent the Trustee is
 
 
Page 2 of 10

--------------------------------------------------------------------------------

 
 
 
required by applicable law to pay or withhold such taxes or to file such
reports, the Company shall inform the Trustee of such obligation, shall direct
the Trustee with respect to the performance of such obligations and shall
provide the Trustee with all information required by the Trustee to meet such
obligations.
 
(d) The entitlement of a Plan participant or his or her beneficiaries to
benefits under the Plan shall be determined by the Company or such party as it
shall designate under the Plan, and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Plan.


Section 3        Trustee Responsibility Regarding Payments to Trust
Beneficiaries When Company is Insolvent
 
(a) The Trustee shall cease payment of benefits to Plan Participants and their
beneficiaries if the Company becomes Insolvent.  The Company shall be considered
"Insolvent" for purposes of this Trust Agreement if:

 
(1)
The Company is unable to pay its debts as they become due, or
 
(2)
The Company is subject to a pending proceeding as a debtor under the United
States Bankruptcy Code.

 
(b) At all times during the continuance of this Trust, the Fund shall be subject
to claims of general creditors of the Company under federal and state law as set
forth below:
 

 
(1)
The Board of Directors and/or an authorized officer of the Company shall have
the duty to inform the Trustee and affected participants in writing if the
Company becomes Insolvent.  If a person claiming to be a creditor of the Company
alleges in writing to the Trustee that the Company has become Insolvent, the
Trustee shall determine whether the Company is Insolvent and, pending such
determination, the Trustee shall discontinue payment of benefits to Plan
Participants or their beneficiaries.  In all cases, the Trustee shall be
entitled to rely conclusively upon the written certification of the Board of
Directors or an authorized officer of the Company when determining whether the
Company is Insolvent.  For purposes of this Section 3(b), the “authorized
officers” of the Company shall include the Chief Executive Officer, President,
Chief Financial Officer and/or the Secretary.
 
 
(2)
Unless the Trustee has actual knowledge that the Company is Insolvent, or has
received notice from the Company or a person claiming to be a creditor alleging
that the Company is Insolvent, the Trustee shall have no duty to inquire whether
the Company is Insolvent.  The Trustee may in all events rely on such evidence
concerning the Company's solvency as may be furnished to the Trustee and that
provides the Trustee with a reasonable basis for making a determination
concerning the Company's solvency.
  
 
(3)
If at any time the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue payments to Plan participants or their beneficiaries
and shall hold the assets of the Trust for the benefit of the Company's general
creditors.  Nothing in this Trust Agreement shall in any way diminish any rights
of the Plan participants or their beneficiaries to pursue their rights as
general creditors of the Company with respect to benefits due under the Plan or
otherwise.
  
 
(4)
Trustee shall resume the payment of benefits to Plan participants or their
beneficiaries in accordance with Section 2 of this Trust Agreement only after
the Trustee has determined that the Company is not Insolvent (or is no longer
Insolvent).  In making such determination, the Trustee shall be entitled to rely
on a written certification of the Board

 
 
Page 3 of 10

--------------------------------------------------------------------------------

 
 
 

   
of Directors or the Chief Executive Officer that the Company is not (or is no
longer) Insolvent.

 
 (c) Provided that there are sufficient assets, if the Trustee discontinues
benefit payments under this Section 3 and subsequently resumes such payments,
the first payment following such discontinuance shall include the aggregate
amount of all payments due to participants (as certified to the Trustee by the
Company) for the period of such discontinuance, less the aggregate amount of any
benefit payments made to participants by the Company, in lieu of payments from
the Trust, during such discontinuance.


Section 4        Payments to the Company
 
(a) If the Company pays benefits directly to participants, pursuant to Section
2(b) or Section 3, the Company may file proof of such payments with the Trustee
and request reimbursement for such payments.  The Trustee shall reimburse the
Company for the actual amount(s) so paid.  In making any such reimbursement, the
Trustee shall rely on reasonable proof provided by the Company, such as a
cancelled check.
 
(b) Except as specifically provided in this Agreement, after the Trust has
become irrevocable, the Company shall have no right or power to direct the
Trustee to return to the Company or to divert to others any of the Trust assets
before all payment of benefits have been made to all participants and
beneficiaries of each Plan pursuant to the terms of such Plan.  Notwithstanding
the foregoing, if the Company determines that the fair market value of the Fund
assets exceeds 115% of the assets required to pay all accrued benefits under the
Plan, the Company may direct the Trustee to transfer to the Company all or any
portion of such excess.  In making such transfer, the Trustee shall rely
conclusively on the Company’s determination of the amount of such excess.  The
Company shall provide written certification to the Trustee of the amount of the
excess and also that the return of the excess is not prohibited by the Plan.


Section 5        Investment and Other Authority
 
(a) Except and to the extent that a duly appointed independent investment
manager or the Company is exercising investment discretion pursuant to this
Agreement, the Trustee shall have the following powers and authority in the
management and administration of the Fund, to be exercised in its sole judgment
and discretion:
 
(1)
 
To purchase, subscribe or otherwise acquire for the Fund any securities or other
property.  In making investments the Trustee shall diversify the investments so
as to minimize the risk of large losses, unless under the circumstances it is
the Trustee's opinion it is not prudent to do so.
  
 (2)
 
To sell, exchange, convey, convert, redeem, transfer, grant options upon, lend
or otherwise dispose of any securities or property held by the Fund, by private
contract or at public auction, for cash or on credit, and no person dealing with
the Trustee shall be required to see to the application of the purchase money or
to inquire into the validity, expediency or propriety of any such sale, action
or other disposition.
   
 (3)
 
To settle, compromise or arbitrate any claims, debts or damages, due or owing to
or from the Trust; to commence or defend suits or legal proceedings; and to
represent the Trust in all suits or legal proceedings.
   
 (4)
 
To exercise any conversion privilege or subscription right in connection with
any securities or other property of the Fund; to consent or object to the
reorganization,   

 
 
Page 4 of 10

--------------------------------------------------------------------------------

 



 
 
consolidation, merger or readjustment of the finances of, or to the sale,
mortgage, pledge or lease of the property of any corporation or association, any
of the securities of which are in the Fund; to do any act with reference to the
above, including the exercise of options, making of agreements and payment of
expenses or assessments which may be deemed necessary or advisable in connection
therewith; and to hold and retain any securities or other property which it may
so acquire.
  

 (5)
 
To vote, personally or by general or limited proxy, any stock in the Fund and
similarly to exercise, personally or by general or by limited power of attorney,
any right appurtenant to any securities or other property in the Fund.
  
 (6)
 
To borrow money in such amounts and upon such terms and conditions as shall be
deemed advisable or proper to carry out the purposes of the Trust and to pledge
any securities or other property in the Fund for the repayment of any such loan.
  
(7)
 
To hold part, or all, of the Fund uninvested, without liability for payment of
interest thereon for a reasonable period of time.
  
 (8)
 
To employ suitable agents, including but not limited to an investment adviser
which may or may not be a subsidiary or an affiliate of the Trustee, and counsel
and pay their reasonable expenses and compensation.
  
 (9)
 
To register any securities in the Fund in its own name or in the name of a
nominee, with or without the addition of words indicating that such securities
are held in a fiduciary capacity; and to hold any securities in bearer form or
by electronic book entry.
   
(10)
 
To execute and deliver deeds, leases, mortgages, conveyances, contracts,
waivers, releases or other instruments necessary or proper for accomplishing the
foregoing powers.

 
(b) In no event may the Trust invest in:
 

 
(1)
Securities, including stock or the right to acquire stock, or obligations issued
by the Company, other than amounts held in pooled investment vehicles in which
the Trust invests, or
 
 
(2)
Real estate.

 
(c) "Securities or other property" as used above means stock (common or
preferred) or any other interest in any corporation, bonds, notes, or other
evidences of indebtedness or ownership (unsecured or secured by real or personal
property wherever situated), without regard to any provision of Michigan law
concerning investments by fiduciaries.  “Real estate” as used above includes,
but is not limited to, real property, leaseholds, mineral interests, and any
form of asset that is secured by any of the foregoing.
 
(d) The Company may select an investment manager (or managers) who may direct
the Trustee to invest any part of the Fund in any securities or other property
(except Employer property or securities), and direct that it sell any securities
or property constituting part of the Trust, and the Trustee shall act on such
directions and shall have no liability for acting in accordance with such
directions or for the retention of any securities or property so purchased.  The
Trustee will be protected in relying upon any directive purporting to have been
sent by the investment manager which it believes in good faith to be
genuine.  In directing investments, the investment manager shall diversify the
investments so as to minimize the risk of large losses, unless under the
circumstances it is the investment manager's opinion that it is clearly prudent
not to do so.  The Trustee shall be fully protected in relying upon the
certification of the Company with respect to the selection of such investment
manager and it shall not
 
Page 5 of 10

--------------------------------------------------------------------------------

 
 
 
be the responsibility of the Trustee to determine or review investment
instructions given to it by such investment manager.  Each investment manager
shall be a fiduciary under the Trust and shall acknowledge that it is a
fiduciary under the Trust in writing delivered to the Trustee and the Company.
 
(e) Notwithstanding the foregoing provisions of this Section 5, the Trustee may,
in good faith, accept investment directions from the Company or its authorized
representative pursuant to a proper written designation. The Trustee shall hold,
administer and dispose of such investments in accordance with directions to the
Trustee contained in a written notice from the Company or its authorized
representative. Any such notice shall advise the Trustee regarding the retention
of investment powers by the Company and shall be of a continuing nature or
otherwise, and may be revoked in writing by the Company.
 
(f)  The Trustee shall not be liable but shall be fully protected by reason of
its taking or refraining from taking any action at the direction of the Company
or an investment manager, nor shall the Trustee be liable but shall be fully
protected by reason of its refraining from taking any action because of the
failure of the Company or investment manager to give direction or order. The
Trustee shall be under no duty to question or make inquiry as to any direction,
notification or order or failure to give a direction, notification or order by
the Company or an investment manager. The Trustee shall be under no duty to make
any review of investments directed by the Company or an investment manager
acquired for the Trust Fund and under no duty at any time to make any
recommendation with respect to disposing of or continuing to retain any such
investment. While the Company may direct the Trustee with respect to Plan
investments, the Company may not:
 

 
(1)
Borrow from the Fund or pledge any assets of the Fund as security for a loan;
 
 
(2)
Buy property or assets from or sell property or assets to the Fund;
  
 
(3)
Charge any fee for services rendered to the Fund; or
  
 
(4)
Receive any services from the Fund on a preferential basis.
 

 
(g) The Company hereby indemnifies and holds the Trustee or its nominee harmless
from any and all actions, claims, demands, liabilities, losses, damages or
reasonable expenses of whatsoever kind and nature in connection with or arising
out of:
 

 
(1)
Any action taken or omitted in good faith or any investment or disbursement of
any part of the Fund made by the Trustee in accordance with the directions of
the Company or with respect to any investment previously made at the direction
of the Company in the absence of further directions from the Company therefor;
or
 
 
(2)
Any failure by the Trustee to pay for any property purchased by the Company for
the Fund by reason of the insufficiency of funds in the Fund.

 
(h) Anything herein to the contrary notwithstanding, the Company shall have no
responsibility to the Trustee under the foregoing indemnification if the Trustee
knowingly participated in or knowingly concealed any wrongful act or omission of
the Company, or if the Trustee fails to perform any of the duties undertaken by
it under the provisions of this Agreement, or if the Trustee fails to act in
conformity with the directions of an authorized representative of the Company.
 
(i) Without in any way limiting the Trustee’s powers described in this
Agreement, the Trustee shall have the power to do any of the following as
directed by the Company from time to time:
 

 
(1)
Place all or part of the marketable securities of the Fund in a custody account
maintained with UBS Financial Services Inc. (“UBS”);



 
Page 6 of 10

--------------------------------------------------------------------------------

 
 
 

 
(2)
Engage UBS to act as custodian of the custody account and to act, pursuant to
the Trustee’s or an investment manager’s instructions, as broker or dealer to
execute transactions and to provide other services with respect to the custody
account, including purchasing securities currently distributed, underwritten or
issued by UBS or any of its affiliates; and
 
 
(3)
Pay out of the Fund all reasonable custody charges, brokerage commissions, and
other fees and expenses incurred pursuant to (1) or (2) above.

 
(j)  The Company has the right, at any time and from time to time, in its sole
discretion, to substitute assets of equal fair market value for any asset held
in the Fund.  This right is exercisable by the Company in a non-fiduciary
capacity without the approval or consent of any person in a fiduciary capacity.


Section 6        Disposition of Income
 
During the term of this Trust, all income received by the Trust, net of
expenses, fees and taxes, shall be accumulated and reinvested.


Section 7        Accounting by Trustee
 
The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee.  Within one-hundred twenty (120) days following the
close of each calendar year and within ninety (90) days after the removal or
resignation of the Trustee, the Trustee shall deliver to the Company a written
account of its administration of the Fund during such year or during the period
from the close of the last preceding year to the date of such removal or
resignation, setting forth all investments, receipts, disbursements and other
transactions effected by it, including a description of all securities and
investments purchased and sold with the cost or net proceeds of such purchases
or sales (accrued interest paid or receivable being shown separately), and
showing all cash, securities and other property held in the Fund at the end of
such year or as of the date of such removal or resignation, as the case may be.
 
The Trustee utilizes various standard industry pricing services and brokerage
contacts to provide current pricing information for active publicly traded
securities.  The Trustee shall attempt to provide a reasonably accurate current
market value for assets not publicly traded.  Many fixed income securities are
priced on a matrix system, resulting in a mathematical approximation of price
derived by computer.  Although the Trustee will make reasonable and good faith
efforts to provide accurate pricing, in some instances prices may not reflect
the most accurate pricing readily available or the true value of the asset.  The
Trustee shall have no liability for such an occurrence.


Section 8        Responsibility of Trustee
 
(a)  The Trustee shall act with the care, skill, prudence and diligence under
the circumstances then prevailing that a prudent person acting in like capacity
and familiar with such matters would use in the conduct of an enterprise of like
character and with like aims, provided, however, that subject to Section 5(h),
the Trustee shall incur no liability to any person for any action taken pursuant
to a direction, request or approval given by the Company which is contemplated
by, and in conformity with, the terms of the Plan or this Trust and is given in
writing by the Company.  In the event of a dispute between the Company and a
party, the Trustee may apply to a court of competent jurisdiction to resolve the
dispute.
 
Page 7 of 10

--------------------------------------------------------------------------------

 
 
 
(b) If the Trustee undertakes or defends any litigation arising in connection
with this Trust which does not allege any negligence, fiduciary breach or other
wrongdoing by the Trustee, the company agrees to indemnify the Trustee against
the Trustee's costs, expenses and liabilities (including, without limitation,
attorney's fees and expenses) relating thereto and to be primarily liable for
such payments.  If the Company does not pay such costs, expenses and liabilities
in a reasonably timely manner, the Trustee may obtain payment from the Trust.
 
(c) The Trustee may consult with legal counsel (who may also be counsel for the
Company generally) with respect to any of its duties or obligations hereunder.
 
(d) The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist the Trustee in performing
any of its duties or obligations hereunder.
 
(e) The Trustee shall have, without exclusion, all powers conferred on trustees
by applicable law, unless expressly provided otherwise herein, provided,
however, that if an insurance policy is held as an asset of the Trust, the
Trustee shall have no power to name a beneficiary of the policy other than the
Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy.
 
(f)  Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or under applicable law, the Trustee shall not have any power that
could give this Trust the objective of carrying on a business and dividing the
gains therefrom, within the meaning of §301.7701-2 of the Procedure and
Administrative Regulations promulgated under the Code.


Section 9        Compensation and Expenses of Trustee
 
The Company shall pay all administrative and trustee's fees and expenses.  If
not so paid, the fees and expenses shall be paid from the Fund.


Section 10      Resignation and Removal of Trustee
 
(a) The Trustee may resign at any time by written notice to the Company, which
shall be effective thirty (30) days after receipt of such notice unless the
Company and Trustee agree otherwise.
 
(b) The Trustee may be removed by the Company upon thirty (30) days’ notice or
upon shorter notice if acceptable to the Trustee.
 
(c) Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor
Trustee.  The transfer shall be completed within ninety (90) days after receipt
of notice of resignation, removal or transfer, unless the Company extends the
time limit.
 
(d) If the Trustee resigns or is removed, a successor shall be appointed, in
accordance with Section 11, by the effective date of resignation or removal
under paragraphs (a) or (b) of this section.  If no such appointment has been
made, the Trustee may apply to a court of competent jurisdiction for appointment
of a successor or for instructions.  All expenses of the Trustee in connection
with the proceeding shall be allowed as administrative expenses of the Trust.
 
 

 
 
Page 8 of 10

--------------------------------------------------------------------------------

 
 
 
Section 11      Appointment of Successor
 
If the Trustee resigns or is removed in accordance with Section 10(a) or (b),
the Company may appoint any third party, such as a bank trust department or
other party that may be granted corporate trustee powers under state law, as a
successor to replace the Trustee upon resignation or removal.  The appointment
shall be effective when accepted in writing by the new Trustee, who shall have
all of the rights and powers of the former Trustee, including ownership rights
in the trust assets.  The former Trustee shall execute any instrument necessary
or reasonably requested by the Company or the successor Trustee to evidence the
transfer.


Section 12      Amendment or Termination
 
(a) This Trust Agreement may be amended by a written instrument executed by
Trustee and the Company.  Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Plan or make the Trust revocable in connection
with a change in control.
 
(b) The Trust shall not terminate until the date on which participants and their
beneficiaries are no longer entitled to benefits pursuant to the terms of the
Plan.  Upon termination of the Trust any assets remaining in the Trust shall be
returned to the Company.
 
(c) Upon written approval of participants or beneficiaries entitled to payment
of benefits pursuant to the terms of the Plan, the Company may terminate this
Trust prior to the time all benefit payments under the Plan have been made.  All
assets in the Fund at termination shall be returned to the Company.


Section 13      Miscellaneous
 
(a) Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition, without invalidating the remaining
provisions hereof.
 
(b) Except as otherwise provided herein with respect to claims of the Company’s
general creditors, benefits payable to participants and their beneficiaries
under this Trust Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged, encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process.
 
(c) This Trust Agreement shall be governed by and construed in accordance with
the laws of the State of Michigan.
 
(d) The Company and the Trustee acknowledge that the right to trial by jury is a
constitutional one, but that it may be waived.  The Company and the Trustee,
after consulting (or having had the opportunity to consult) with counsel of
their own choosing, each knowingly and voluntarily, and for their mutual
benefit, waive any right to trial by jury in the event of litigation involving
the performance or enforcement of, or in any way related to, this Agreement.


Section 14      Effective Date
 
The effective date of this Trust Agreement shall be the 12th day of September,
2011.


[Balance of this page intentionally left blank.  Signatures appear on next
page.[
 
 
 
 
 
Page 9 of 10

--------------------------------------------------------------------------------

 
 
 
 
Met-Pro Corporation
 
Comerica Bank & Trust, N.A.
Company
 
Trustee
         
By:
/s/ Gary J. Morgan  
By:
/s/ Ralph Johnston          
Its:
Senior V/P Finance  
Its:
Vice President          
Date:
September 12, 2011
 
Date:
September 14, 2011



 


 
 
M:\Compliance\Client Folders\Met-Pro\NQDCSERP TA (10-5-2011).docx


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 

 




 
Page 10 of 10

--------------------------------------------------------------------------------

 
